FILED
                             NOT FOR PUBLICATION                               APR 21 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10077

               Plaintiff - Appellee,              D.C. No. 2:08-CR-00421-ROS

  v.
                                                  MEMORANDUM *
JESUS DE LA ROCHA-LOPEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Roslyn O. Silver, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jesus De La Rocha-Lopez appeals from the 47-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8

U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Rocha-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lopez’s counsel has filed a brief stating there are no grounds for relief, along with

a motion to withdraw as counsel of record. We have provided the appellant with

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                   09-10077